UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

KOSHER SKI TOURS INC.,

Plaintiff,
Case No. 7:20-cv-09815-VB
—adgainst—

OKEMO LIMITED LIABILITY COMPANY,

Defendant.

 

 

{PROPOSED} STIPULATED CONFIDENTIALITY AGREEMENT
AND PROTECTIVE ORDER

HON. VINCENT BRICCETTI, U.S.D.J.

The parties having agreed to the following terms of confidentiality, and the Court having
found that good cause exists for issuance of an appropriately-tailored confidentiality order
governing the pre-trial phase of this action, it is therefore hereby

ORDERED that any person subject to this Order—including without limitation the
parties to this action, their representatives, agents, experts and consultants, all third parties
providing discovery in this action, and all other interested persons with actual or constructive
notice of this Order—shall adhere to the following terms, upon pain of contempt:

I. Any person subject to this Order who receives from any other person any
“Discovery Material” (/.e., information of any kind provided in the course of discovery in this
action) that is designated as “Confidential” pursuant to the terms of this Order shall not disclose

such Confidential Discovery Material to anyone else except as expressly permitted hereunder. A

 
party may designate materials (including documents and testimony) as “Confidential” if the
materials qualify for protection under Federal Rule of Civil Procedure 26(c), including but not
limited to all non-public material that contains or discloses information relating to, referencing,
or pertaining to proprietary or commercially sensitive information that could do harm to a Party’s
or Non-Party’s business advantage if publicly disclosed, personal financial information, personal
identifying information of the type described in Federal Rule of Civil Procedure 5.2, and any
other material that is Confidential pursuant to applicable law, including trade secrets.

2. With respect to the Confidential portion of any Discovery Material other than
deposition transcripts and exhibits, the producing person or that person’s counsel may designate
such portion as “Confidential” by stamping or otherwise clearly marking as “Confidential” the
protected portion in a manner that will not interfere with legibility or audibility, and by also
producing for future public use another copy of said Discovery Material with the confidential
information redacted. All depositions shall presumptively be treated as Confidential Discovery
Material and subject to this Order during the deposition and for a period of fifteen (15) days after
a transcript of said deposition is received by counsel for each of the Parties, At or before the end
of such fifteen-day period, any party seeking a Confidential designation of any portion of the
deposition shall so inform the other party.

3. Ifat any time prior to the trial of this action, a producing person realizes that some
portion[s] of Discovery Material that that person previously produced without limitation should
be designated as Confidential, he may so designate by so apprising all parties in writing, and
such designated portion[s] of the Discovery Material will thereafter be treated as Confidential

under the terms of this Order.
Said counsel shall retain each signed Non-Disclosure Agreement, hold it in escrow, and produce
it to opposing counsel either prior to such person being permitted to testify (at deposition or trial)
or at the conclusion of the case, whichever comes first.

6. In the event that counsel for any party determines to file with the Court any
documents subject to the provisions of this Protective Order containing Confidential Discovery
Material or to submit to the Court any such document or the information contained therein for
any purpose, the filing party must first seek and obtain a sealing order from the Court pursuant to
Section 6 of the Southern District of New York’s Electronic Case Filing Rules & Instructions. If
the Court grants permission to file the confidential information under seal, the party shall also
serve the Court and opposing counsel with unredacted courtesy copies of the Confidential
Discovery Material. The parties will use their best efforts to minimize sealing requests. In any
event. any party filing a motion or any other papers with the Court under seal shall also publicly
file. via the Court’s Electronic Case Filing system, a copy of the same in which only the
confidential information itself is redacted, and all other information that in no material way
reveals the confidential information is retained.

7. In accordance with the Court’s Individual Practice Rules, any letter to the Court to
be filed under seal, or which contains sensitive or Confidential information, shall be delivered to
the Court by fax, hand, regular mail, or overnight courier, with a copy simultaneously delivered
to all counsel and unrepresented parties, in lieu of being filed electronically on ECF.

8. Any party who either objects to any designation of confidentiality, or who, by
contrast, requests still further limits on disclosure (such as “attorneys’ eyes only” in
extraordinary circumstances), may at any time prior to the trial of this action serve upon counsel

for the designating person a written notice stating with particularity the grounds of the objection

 
or request. If agreement cannot be reached promptly, counsel for all affected persons will
convene a joint telephone call with the Court to obtain a ruling.

9, All persons are hereby placed on notice that the Court is unlikely to seal or
otherwise afford confidential treatment to any Discovery Material introduced in evidence at trial,
even if such material has previously been sealed or designated as Confidential. The Court also
retains unfettered discretion whether or not to afford confidential treatment to any Confidential
Document or information contained in any Confidential Document submitted to the Court in
connection with any motion, application, or proceeding that may result in an order and/or
decision by the Court.

10. All Confidential Discovery Material shall be used solely for the prosecution or
defense of the claims in this Action, any appeals thereto, and any judicial proceeding seeking the
clarification, modification or vacation of any award rendered therein and not for any other
purpose, unless otherwise provided by law,

i. Each person who has access to Discovery Material that has been designated as
Confidential shall take all due precautions to prevent the unauthorized or inadvertent disclosure
of such material,

12. Counsel for the parties shall use reasonable efforts to prevent the disclosure of
Confidential Discovery Material in its possession or under its control, except in accordance with
the terms of this Protective Order.

13. The parties expressly reserve all of their rights and remedies to seek sanctions or
other relief in connection with any violation of the terms of this Protective Order.

14. If, in connection with this litigation, a party inadvertently discloses information

subject to a claim of attorney-client privilege or attorney work product protection, or which

 
otherwise contains highly sensitive personal information, including but not limited to social
security numbers, credit card numbers, or other sensitive personal identifying information
(“Inadvertently Disclosed Information”), such disclosure shall not constitute or be deemed a
waiver or forfeiture of any claim of privilege or work product protection with respect to the
Inadvertently Disclosed Information and its subject matter.

15, Ifa disclosing party makes a claim of inadvertent disclosure, the receiving party
shall. within five business days, return or destroy all copies of the Inadvertently Disclosed
Information, and provide a certification of counsel that all such information has been returned or
destroyed.

16. Within five business days of the notification that such Inadvertently Disclosed
Information has been returned or destroyed, the disclosing party shall produce a privilege log
with respect to the Inadvertently Disclosed Information.

17, The receiving party may move the Court for an Order compelling production of
the Inadvertently Disclosed Information. The motion shall be filed under seal, and shall not
assert as a ground for entering such an Order the fact or circumstances of the inadvertent
production.

18. The disclosing party retains the burden of establishing the privileged or protected
nature of any Inadvertently Disclosed Information. Nothing in this Order shall limit the right of
any party to request an i7 camera review of the Inadvertently Disclosed Information.

19. The specification of appropriate safeguards concerning evidence at trial is
specifically reserved for action by the Court or later agreement by the parties at or before trial.

20, This Protective Order shall survive the termination of the litigation, Within 30

days of the final disposition of this action, all Discovery Material designated as “Confidential,”

 
and all copies thereof, shall be promptly returned to the producing person, or, upon permission of —

the producing person, destroyed,

21. This Court shall retain jurisdiction over all persons subject to this Order to the

extent necessary to enforce any obligations arising hereunder or to impose sanctions for any

contempt thereof.

"THE LAW OFFICE OF
SOLOMON N. KLEIN

 

v

Solomon N. Klein

99 Wall Street

Suite 1915

New York, New York 10005
Tel; (212) 575-0202

Fax: (347) 467-2798

A tlorneys Jor Plaintiff
Kosher Ski Tours, Inc.

SO ORDERED.

 

Dated: |June 8, 2021
White Plains, NY

 

 

 

- STBPTOB & JOHNSON-LLP |

» Mf)
Cf

Charles Michael

Jason E. Meade

1114 Avenue of the Americas
New York, New York 10036

~ Tel: (212) 506-3900
Fax: (212) 506-3950

Attorneys for Defendant
Okemo Limited Liability Company °

Yuu

Hon. Vincent L. Briccetti
United States District Court Judge

 

 
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

KOSHER SKI TOURS INC.,
Plaintiff,
—against— Case No, 7:20-cv-09815-VB
OKEMO LIMITED LIABILITY COMPANY,

Defendant.

 

 

I, , acknowledge that I have read and understand

 

the Stipulated Confidentiality Agreement and Protective Order entered in this action (the
“Protective Order”) governing the non-disclosure of those portions of Discovery Material that
have been designated as Confidential. | agree that | will not disclose such Confidential Discovery
Material to anyone other than for purposes of this litigation and that at the conclusion of the
litigation | will return all discovery information to the Party or attorney from whom I received it.
By acknowledging these obligations under the Protective Order, 1 understand that [I am
submitting myself to the jurisdiction of the United States District Court for the Southern District
of New York for the purpose of any issue or dispute arising hereunder and that my willful
violation of any term of the Protective Order could subject me to punishment for contempt of

Court.

 

Dated:

 
